The bill of complaint in this case alleged that certain materials were furnished and used on the property involved in this case, with the knowledge and consent of Mr. W. H. Koon, the record owner of the title to the property, who resisted the foreclosure of a materialman's lien on it on the ground that the materials had not been furnished to him, but had been furnished to his son, H. W. Koon, who was not the owner, but whom the materialman showed by his evidence was in possession of the property, vested with full authority to deal with it, and was claiming an interest in it with his father's full knowledge and consent.
The Chancellor entered a final decree finding the equities with complainant. This decree was appealed from in this case, and such was affirmed by this Court in a per curiam order entered without opinion, filed December 2, 1933.
The bill alleges, and the evidence shows, that with the knowledge of W. H. Koon, owner of the naked title to the land, H. W. Koon, this son, whom the bill is alleged to be in possession of and claiming an interest in the land derived from his father who held title to it, caused to be repaired a certain dwelling house situate on the land, using for that purpose the materials furnished by the materialman (appellee here), complainant below. The present suit to foreclose a lien for such materials was filed within twelve *Page 87 
months after the materials of the value of $73.71 were furnished and used in repairing the premises. The answer to the bill simply put in issue the facts alleged in complainant's bill and these alleged facts, supported by testimony on behalf of complainant, were in no respect denied by either W. H. Koon or H. W. Koon. In fact, neither of the Koons appeared as witnesses in the case.
The reason for affirmance of the decree without opinion was that the decision of the case involved only the sufficiency of the evidence to support the decree, which evidence we had again examined, with the result that we adhere to our former conclusion that no reversible error had been made to appear. So the petition for rehearing must be denied and it is so ordered.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.